Title: To Thomas Jefferson from William Short, 7 August 1785
From: Short, William
To: Jefferson, Thomas



Dear Sir
London August 7th. 85

My last will have informed you of my Arrival at Boulogne. I was detained the next Day at Calais because no Packet sailed in the Evening. I by Accident heard of Comte Rochambeau being there and waited on him. He enquired in a most particular Manner after you, desired me to tell you what Pleasure he had recieved in reading your Notes, and related to a very large Company with general Marks of Approbation, the Manner in which you had treated the unphilosophical Opinion of human Degeneracy in America.
On Monday I embarked and after a tedious Passage of 12½ hours arrived at Dover 9 o’Clock in the Evening. London strikes me on Account of its fine streets and excellent Horses and Carriages. But the Buildings and such of the Equestrian Statues as I have seen impress on the Mind an Idea of Insignificance in Comparison with those of Paris. I except here St. Pauls Church, which is immensely great, and being surrounded with Houses of Brick appears to very great Advantage.
I have been every Day to Mr. Adams’s since my Arrival. I do not know whether he is writing to you as fully as you wished. I shall see to day.
Vessels are frequently arriving here from Virginia. The Price of Tobacco at this Market is frequently as low as 5 or 6 Pounds the Hhd. and yet they bring it. It is a Paradox in Trade which the Merchants themselves cannot or will not solve. You will be surprized when I tell you that Ross’s Credit here is absolutely wrecked, his Debts selling at a considerable Discount and in the Hands of Trustees. This is another Paradox. I am told he could not be trusted for a Shilling and yet I think he must still be rich.
I was surprized to find that F. Skipwith had left London a few Days only before I arrived. He has been here some Months to settle some Commercial Correspondence and I am told he has succeeded very well.
There is a very careful Woman hired lately to go to Virginia with Mr. W. Lee’s Children. Colo. Forrest knows her and thinks it probable that she might be also hired to return with your Daughter, although it is her present Plan to stay with Mr. Lee. It is probable she will not like Virginia as much as she supposes and will be glad to return.

I shall leave this Place in two or three Days. Accept my best Wishes Sir, and believe me as I ought to be Your’s sincerely,

W Short

